        Case 1:18-cr-00693-RMB Document 129 Filed 10/24/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

_____________________________________
UNITED STATES OF AMERICA              )
                                      )
v.                                    )
                                      )                   18 CR 693(RMB)
                                      )
RAMSES OWENS, DIRK BRAUER,             )
RICHARD GAFFEY, HARALD                )
JOACHIM VON DER GOLTZ,                )
                                      )
Defendants.                           )
_____________________________________ )


            DEFENDANT RAMSES OWENS’ STATUS REPORT


       On May 30, 2019, the Defendant, Ramses Owens, filed a motion to exclude

evidence obtained by the U.S. Attorney’s Office for the Southern District of New York

from the government of the Republic of Panama via the U.S. – Panama Mutual

Assistance in Criminal Matters Treaty (Document 95). The Defendant, Attorney

Ramses Owens, through his undersigned counsel, provides the following status report

regarding the events associated with the previously mentioned motion that occurred

after filing:


1) On May 6, 2019, the Deputy Prosecutor, Marcos T. Mosquera Del La G., of the

   Second Prosecutor’s Office Against Organized Crime of the Republic of Panama

   as per a request from the U.S. Attorney’s Office for the Southern District of New



                                         1
        Case 1:18-cr-00693-RMB Document 129 Filed 10/24/19 Page 2 of 5



   York filed petitioned with the Court of Guarantees of the First Judicial Circuit of

   Panama for permission to search and collect the data stored in a SAMSUNG

   mobile   device,     model   SM-G950FD,     IMEI    No.   359623087229361       and

   359624087229369, allegedly seized from and owned by Attorney Ramses Genaro

   Owens Saad to provide the United States a copy of the data collected. (Reference

   Exhibit A)

2) On May 6, 2019, the Honorable Judge Jose Sanchez Gallego of the First Judicial

   Circuit of Panama grants the petition filed by Deputy Prosecutor, Marcos T.

   Mosquera Del La G. and authorizes the collection of the data from the SAMSUNG

   mobile device mentioned supra. (Reference Exhibit B)

3) As per a request from of the U.S. Attorney’s Office for the Southern District of New

   York, the Prosecutor Isis Del Carmen Soto of the Second Specialized Prosecutor’s

   Office Against Organized Crime on or about March 12, 2019, via a Resolution,

   instructed a Panamanian Bank to seize and surrender the funds of six (6) bank

   accounts associated with Revack Holdings Foundation to the Ministry of Economy

   and Finance of the Republic of Panama. The funds seized were at the disposal of

   the United States.

4) On April 4, 2019, the Prosecutor, Isis Del Carmen Soto of the Second Specialized

   Prosecutor’s Office Against Organized Crime, petitioned the Court of Guarantees

   of the First Judicial Circuit of Panama to ratify and authorize the seizure of the

   funds stated above because under Panamanian law a prosecutor has the authority

   to provisionally seize assets. Pursuant Article 258 of the Code of Criminal



                                          2
       Case 1:18-cr-00693-RMB Document 129 Filed 10/24/19 Page 3 of 5



   Procedure of the Republic of Panama, a hearing must occur within 10 days of an

   asset seizure. After conducting a hearing on the matter, the Honorable Judge

   Marisol Ortiz of the First Judicial Circuit of Panama, granted the petition made

   by the Prosecutor, Isis Del Carmen Soto, on April 4, 2019. (Reference Exhibit C)

5) On August 30, 2019, the Honorable Judge Ruth Aizpu of the First Judicial Circuit

   of Panama conducted a hearing to review the petitions filed by the Second

   Specialized Prosecutor’s Office Against Organized Crime as requested by U.S.

   Attorney’s Office for the Southern District of New York. (Reference Exhibit D)

6) Judge Ruth Aizpu via an oral decision declared that the petition to search and

   collect data stored in a SAMSUNG mobile device, allegedly belonging to Attorney

   Ramses Owens, was lawful because his due process rights were not violated. In

   contrast, Judge Ruth Aizpu, declared that the seizure of the funds in the bank

   accounts violated due process because neither the legal entity Revack Holdings

   Foundation nor its legal representative were notified of the hearing that occurred

   on April 4th, 2019. Instead of notifying Revack Holdings Foundation, a public

   defender was assigned to supposedly protect the interest of the entity.

7) The legal representative of Revack Holdings Foundation requested certified

   transcripts of the hearing that occurred on August 30, 2019 before Judge Ruth

   Aizpu. The certified transcripts are still pending. (Reference Exhibit E)

8) As a result of the decision rendered by Judge Ruth Aizpu, the seizure of the funds

   was lifted.




                                          3
       Case 1:18-cr-00693-RMB Document 129 Filed 10/24/19 Page 4 of 5



9) Upon the Court’s request, the undersigned counsel can provide the audio of each

   of the hearings mentioned above.



   Dated: October 24, 2019                  Respectfully submitted,

                                            /s/ Charlie Carrillo
                                            Charlie Ezra Carrillo
                                            Counsel for Defendant –Ramses Owens
                                            259 West Patrick Street
                                            Frederick, Maryland 21701
                                            Phone: (301) 378-8595
                                            Fax: (301) 576-4453
                                            E-mail: charlie@carrillobrux.com




                                        4
       Case 1:18-cr-00693-RMB Document 129 Filed 10/24/19 Page 5 of 5




                   CERTIFICATE OF FILING AND SERVICE


      I, Charlie Carrillo, hereby certify that on October 24, 2019, I electronically

filed the foregoing with the Clerk of Court using the CM/ECF System, which will

send notice of such filing to all the registered CM/ECF users.




/s/ Charlie E. Carrillo
Charlie Ezra Carrillo
Counsel for Defendant – Ramses Owens
259 West Patrick Street
Frederick, Maryland 21701
Phone: (301) 378-8595
Fax: (301) 576-4453
E-mail: charlie@carrillobrux.com




                                          5
